                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION



JULIUS C. CLARK-WILLIS #726262,

                Plaintiff,                                        Case No. 2:18-CV-7

v.                                                                HON. GORDON J. QUIST

ROBERT NAPEL, et al.,

                Defendants.
                                        /

                                    ORDER ADOPTING
                              REPORT AND RECOMMENDATION

        The Court has reviewed Magistrate Judge Maarten Vermaat’s June 4, 2019, Report and

Recommendation recommending that the Court grant Defendants’ motion for summary judgment

based on Plaintiff’s failure to exhaust his administrative remedies and dismiss Plaintiff’s claims

against Defendants Viitala, Nadeau, and Watkins1 without prejudice and dismiss all claims against

Defendant Laitinen without prejudice, except for Plaintiff’s claim that Defendant Laitinen retaliated

and interfered with Plaintiff’s mail by denying him postage loans on October 9, 2017. The Report

and Recommendation was duly served on Plaintiff on June 5, 2019. No objections have been filed

pursuant to 28 U.S.C. § 636(b).

        THEREFORE, IT IS HEREBY ORDERED that the June 4, 2019, Report and

Recommendation (ECF No. 25) is approved and adopted as the Opinion of the Court. Defendants’

motion for summary judgment based on Plaintiff’s failure to exhaust his administrative remedies

(ECF No. 25) is GRANTED as follows: (1) all claims against Defendants Viitala, Nadeau, and



        1
        The Report and Recommendation erroneously referred to Defendant Watkins as Defendant Dewey, which is
Defendant Watkins’s first name.
Watkins are dismissed without prejudice; and (2) all claims against Defendant Laitinen, except

for Plaintiff’s claim that Defendant Laitinen retaliated and interfered with Plaintiff’s mail by

denying him postage loans on October 9, 2017, are dismissed without prejudice. The case will

continue on Plaintiff’s claim that Defendant Laitinen retaliated and interfered with Plaintiff’s mail

by denying him postage loans on October 9, 2017.



Dated: July 12, 2019                                        /s/ Gordon J. Quist
                                                           GORDON J. QUIST
                                                      UNITED STATES DISTRICT JUDGE




                                                 2
